Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 04/13/2021:
Claims 1-2, 4-8, 10, 18-19 and 24-26 (for a total of 13) have been examined.
Claims 3, 9, 11-17 and 20-23 (for a total of 13) have been canceled by Applicant.
Claims 1-2, 4-8, 18-19 and 25 have been amended by Applicant.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Claim Objections
1.	Applicant’s amendments have overcome the claim objections to, in regards to claims 1, 11, 16 and 25 from the previous Office Action.
Claim Interpretation
1.	Applicant appears not to argue, in remarks filed on 04/13/2021, the claim interpretation (invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations in claims 11 and 14-17) from the previous office action.
		
	Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 2, 4-6, 8 and 14-17 from the previous Office Action.
	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier“ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Specification
The disclosure is objected to because of the following informalities: the specification, as originally filed or as published, recites the following limitations/features/terms: “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier,“ which is unclear what it is/what they are, which renders the specification to be objected to. The specification provides support for how the “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier“ is/are being obtained, scanned, comprised/contained/being an instruction, BUT, HOWEVER, the specification is silent on what the “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier“ is/are, which renders the specification to be objected to. The recited/specified following limitations/features/terms: “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier“ are not shown in the figured either, which is also unclear what it is/what they are, which renders the specification to be objected to. Clarification/appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 6-7, 10, 18, 24 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No.: US 2016/0039542A1).
As per claim 1, Wang discloses, through the invention (see entire document), a method for guiding an unmanned aerial vehicle to land (see entire document, particularly abstract, Para [0069, 0094, 0165, 0182]), comprising: 
sending a landing instruction to a landing platform (see entire document, particularly Para [0029, 0037, 0040, 0082, 0098-0099, 0102, 0112, 0141, 0160, 0165, 0169, 0174, 0178, 0182], claim 16), wherein the landing instruction comprises a pattern identifier (see entire document, particularly Para [0097-0103, 0163]), so that the landing platform displays a landing pattern corresponding to the pattern identifier (see entire document, particularly abstract, Para [0019, 0023, 0034, 0045, 0082, 0102, 0112, 0160, 0168, 0171, 0182-0184]); 

guiding the unmanned aerial vehicle to land at the landing pattern corresponding to the pattern identifier (see entire document, particularly abstract, Para [0069, 0094, 0097-0103, 0163-0165, 0182-0183]). 

Claim 3 (Canceled).
 
As per claim 6, Wang further discloses, through the invention (see entire document), sending a landing instruction to the landing platform that comprises: sending the landing instruction to the landing platform after the unmanned aerial vehicle arrives at a designated area; or, sending the landing instruction to the landing platform after receiving information sent by the landing platform (see entire document, particularly Para [0082, 0112, 0178, 0221]). 

As per claim 7, Wang discloses, through the invention (see entire document), a method for guiding an unmanned aerial vehicle to land (see entire document, particularly abstract, Para [0069, 0094, 0165, 0182]), comprising: 
receiving a landing instruction sent by a navigation equipment in the unmanned aerial vehicle (see entire document, particularly Para [0029, 0037, 0040, 0098-0099, 0102, 0141, 0160, 0165, 0169, 0174, 0178, 0182], claim 16); 
extracting a pattern identifier from the landing instruction after receiving the landing instruction (see entire document, particularly Para [0097-0103, 0163]); and 
displaying a landing pattern corresponding to the pattern identifier on a landing platform (see entire document, particularly abstract, Para [0019, 0023, 0034, 0045, 0082, 0097-0103, 0112, 0160, 0163, 0168, 0171, 0182-0184]), so that the unmanned aerial vehicle lands at the landing pattern (see entire document, particularly abstract, Para [0069, 0094, 0165, 0182-0183]). 

Claim 9 (Canceled).

As per claim 10, Wang further discloses, through the invention (see entire document), landing platform that is a mobile platform (see entire document, particularly Para [0082, 0112]). 

As per claim 18, Wang further discloses, through the invention (see entire document), a navigation equipment for guiding an unmanned aerial vehicle to land, comprising: a memory, configured to store instructions; and a processor, coupled to the memory, and the processor configured to perform the method according to claim 1 based on the instructions stored in the memory (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]). 

As per claim 24, Wang further discloses, through the invention (see entire document), landing platform for guiding an unmanned aerial vehicle to land, comprising: a memory, configured to store instructions; and a processor, coupled to the memory, the processor configured to perform the method according to claim 7 based on the instructions stored in the memory (see entire document, particularly Para [0019, 0019, 0029, 0031-0032, 0037, 0041, 0082, 0101, 0112, 0197-0198]). 

As per claim 26, Wang further discloses, through the invention (see entire document), a computer non-transitory readable storage medium storing a computer program that, when being executed by a processor, implements the method according to claim 1 (see entire document, particularly Para [0019, 0029, 0031-0032, 0037, 0041-0042, 0101]).

2.	Claims 2 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Espedal (Pub. No.: US 2012/0293987A1).
As per claim 2, Wang does not explicitly disclose, through the invention, or is missing sending a landing confirmation information to the landing platform after the unmanned aerial vehicle lands on the landing platform, so that the landing platform cancels the display of the landing pattern. 

However, Espedal teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0002, 0011, 0019, 0027-0033], landing site 1 with landing platform on it; marking the boundaries of the landing site with green edge lights for aid during landing and take-off in darkness; use of the invention 
	The examiner finds that the above “marking the boundaries of the landing site with green edge lights for aid during landing and take-off in darkness,” and “use of the invention good references (forming landing positioning references visualized as a luminous pattern on a landing site for a helicopter) for achieving accurate maneuvering of a helicopter during landing and take-off,” particularly the term “during landing,” in the Espedal reference, teach on step for “canceling displaying the landing pattern after the unmanned aerial vehicle lands on the landing platform” in the instant application, because it is well known in the art that a well-known in the art (and well-known FAA regulations)  “displaying / altering /adapting / changing color changing pattern / changing intensity of landing light during landing” is typically takes place or gets activated during an aircraft landing procedure, and typically remains inactive or is not activated prior to, or after the landing, or is being canceled after a landing of an aircraft, and remains canceled before another landing of an aircraft would take place. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Espedal. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to form landing positioning references visualized as a luminous pattern on the landing site; to enhance system for a landing site for a helicopter or a load suspended from a helicopter, where the landing positioning references are visualized as a luminous pattern on the landing site (see entire Espedal document, particularly abstract, Para [0001]).

As per claim 8, Wang does not explicitly disclose, through the invention, or is missing canceling the display of the landing pattern after receiving a landing confirmation information sent by the navigation equipment in the unmanned aerial vehicle. 

However, Espedal teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0002, 0011, 0019, 0027-0033], landing site 1 with landing platform on it; marking the boundaries of the landing site with green edge lights for aid during landing and take-off in darkness; use of the invention good references for achieving accurate maneuvering of a helicopter during landing and take-off; a method for forming landing positioning references visualized as a luminous pattern on a landing site for a helicopter or a load suspended from a helicopter;  an actuator system connected to a light source control unit an optical system connected to the line light source to thereby direct a portion of a light beam collection toward any area of the landing site and to orientate a projected light line segment in a desired horizontal direction on the landing site.
	The examiner finds that the above “marking the boundaries of the landing site with green edge lights for aid during landing and take-off in darkness,” and “use of the invention good references (forming landing positioning references visualized as a luminous pattern on a landing site for a helicopter) for achieving accurate maneuvering of a helicopter during landing and take-off,” particularly the term “during landing,” in the Espedal reference, teach on step for “canceling displaying the landing pattern after the unmanned aerial vehicle lands on the landing platform” in the instant application, because it is well known in the art that a well-known in the art (and well-known FAA regulations)  “displaying / altering /adapting / changing color changing pattern / changing intensity of landing light during landing” is typically takes place or gets activated during an aircraft landing procedure, and typically remains inactive or is not activated prior to, or after the landing, or is being canceled after a landing of an aircraft, and remains canceled before another landing of an aircraft would take place. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Espedal. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to form landing positioning references visualized as a luminous pattern on the landing site; to enhance system for a landing site for a helicopter or a load suspended from a helicopter, where the landing positioning references are visualized as a luminous pattern on the landing site (see entire Espedal document, particularly abstract, Para [0001]).

3.	Claims 4-5, 19 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Loussides (Pub. No.: US 2015/0367956A1).
As per claim 4, Wang further discloses, through the invention (see entire document), identifying a matching pattern corresponding to the pattern identifier, and using the matching pattern as the landing pattern in the presence of only one matching pattern (see entire document, particularly Para [0019, 0023, 0034, 0102, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]). 

Wang does not explicitly disclose, through the invention, or is missing scanning image of landing platform to identify a matching pattern corresponding to the pattern identifier. 

However, Loussides teaches, through the invention (see entire document), particularly in fig. 1-3, Para [0021, 0030], landing zone 132 of FIG. 1 located on an unanchored platform; perception sensors 124 that can capture image sensor data of a terrain 130 for processing by the aircraft computer system 118 while the autonomous UAV 100 is airborne; the perception sensors 124 that may include one or more of: a downward -scanning LIDAR scanner, a video camera, a multi-spectral camera, a stereo camera system, a structure light-based 3D/depth sensor, a time-of-flight camera, a LADAR scanner, a RADAR scanner, or the like in order to capture image sensor data indicative of the terrain 130 and identify one or more patterns associated with a landing zone 132 for the autonomous UAV 100; image pattern matching that can be performed by the perception sensor processing system 128 over an observation area 136 that is larger than the landing zone 132. 

It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wang by incorporating, applying and utilizing the above steps, technique and features as taught by Loussides. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to identify one or more patterns associated with a landing zone for the autonomous UAV (see entire Loussides document, particularly Para [0021]).

As per claim 5, Wang further discloses, through the invention (see entire document), resending landing instruction resent to the landing platform in the presence of a plurality of matching patterns, wherein the landing instruction comprises a reselected pattern identifier, so that the landing pattern displayed by the landing platform corresponds to the reselected pattern identifier (see entire document, particularly Para [0019, 0023, 0034, 0082, 0102, 0112, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]). 

Claims 11-17 (Canceled).

As per claim 19, Wang further discloses, through the invention (see entire document), unmanned aerial vehicle, comprising the navigation equipment according to claim 11 (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]). 

Claims 20-23 (Canceled). 

As per claim 25, Wang further discloses, through the invention (see entire document), an unmanned aerial vehicle navigation system (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]), comprising: 
the unmanned aerial vehicle according to claim 19 and a landing platform (see entire document, particularly Para [0029, 0037, 0040, 0098-0099, 0102, 0141, 0160, 0165, 0169, 0174, 0178, 0182], claim 16),  comprising 
a memory, configured to store instructions; and a processor, coupled to the memory, and the processor is configured to perform the following steps based on the instructions stored in the memory (see entire document, particularly Para [0017, 0019, 0029, 0031-0032, 0037, 0041, 0075, 0100-0101, 0144, 0160, 0165, 0176, 0182, 0221, 0223, 0226]): 
receiving a landing instruction sent by a navigation equipment in the unmanned aerial vehicle (see entire document, particularly Para [0019, 0023, 0034, 0102, 0159-0160, 0162-0163, 0168, 0182-0183, 0186]); 

displaying a landing pattern corresponding to the pattern identifier on a landing platform (see entire document, particularly abstract, Para [0019, 0023, 0034, 0045, 0082, 0102, 0112, 0160, 0168, 0171, 0182-0184]), so that the unmanned aerial vehicle lands at the landing pattern (see entire document, particularly abstract, Para [0069, 0094, 0097-0103, 0163-0165, 0182-0183]). 


Response to Arguments
1.	Applicant's arguments filed on 04/13/2021 have been fully considered but they are not persuasive. 
2.	Applicant's argues on page 7 of the remarks, filed on 04/13/2021, that “… the cited references fail to describe all of the features recited in amended independent Claim 1;” that “[a]lthough differing in scope, amended independent Claim 7, and claims depending therefrom, include a recitation of substantially similar features with respect to amended independent Claim 1, and patentably define over the cited references for at least the same reasons that amended independent Claim 1 does,” and then the Applicant presents what the Wang reference taken alone, or in combination with other references Espedal and Loussides, describes without indication of paragraphs in the Wang, or Espedal, or Loussides documents, and then the Applicant states that “[i]n contrast, in the claimed invention, the pattern displayed on the landing platform corresponds to the pattern identifier,” BUT, HOWEVER, the Applicant does not explain or provide any evidence on WHY the cited references fail to describe all of the features recited in amended independent Claims 1 and 7.
	The Examiner respectfully disagrees and kindly draws Applicant attention at pages 4-6 of the office action above, where it is discussed in which paragraphs and figures the Wang either taken alone or in view of Espedal and Loussides references teach, suggest, and fully meet all the claimed elements, features, and limitations of amended claim 1.
	In particular, Wang teaches, in fig. 2, Para [0097-0103], that “… UAV 210 may communicate 250 with a battery station 220. The UAV 210 may provide information to the battery station 220,” and further Wang teaches, in fig. 8, Para [0163], that “… as shown in FIG. 8, the UAV may be assigned a visual marker of "X" 830a. The "X" marker may be unique to the UAV and pre-assigned or programmed for the UAV. In some instances, a marker may be unique to the UAV. The UAV may optionally communicate the UAV's marker information to a battery station. The battery station may then show the UAV's marker at a selected landing zone at a selected time (Emphasis added).” The Examiner finds that this particular information in the Wang reference teaches on the “sending a landing instruction to a landing platform, wherein the landing instruction comprises a pattern identifier, so that the landing platform displays a landing pattern corresponding to the pattern identifier,” in the instant application.
	Therefore, the Wang reference teaches, suggests, and fully meets all the claimed elements, features, and limitations of amended claims 1 and 7, and hence it is believed that the rejections should be maintained.
The Examiner also finds that although the specification, as originally filed or as published, recites the following limitations/features/terms: “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier,“ and provides support for how the “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier“ is/are being obtained, scanned, comprised/contained/being an instruction, BUT, HOWEVER, the specification is silent on what the “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier“ is/are, which is unclear what the claimed “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier” represent, or how they appear, or what shape of form or visual effect they would be of. The recited/specified following limitations/features/terms: “pattern identifier/landing instruction that comprises a pattern identifier/landing pattern corresponding to the pattern identifier“ are not shown in the figured either, which is also unclear what it is/what they are, and hence it is believed that the rejections should be maintained. 


Conclusion
           THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662